Per Curiam.

A summary proceeding is a proper remedy for the failure to pay retroactive increases in rent as directed by the State Rent Commission (Leighton v. Bearman, 198 Misc. 789).
The law in effect at the time of the determination by the State Rent Commission governs and not the law at the time the proceeding for nonpayment of rent is instituted (Emergency Housing Rent Control Law, § 16; L. 1946, ch. 274, as added by L. 1951, ch. 443). The Municipal Court, when shown the State Rent Commission’s order, is bound to accept and act upon it and cannot overrule it for supposed invalidity (Wasservogel v. Meyerowitz, 300 N. Y. 125).
On the stipulated issue “ as to whether the landlord is entitled to increases granted under the order of the State Rent Commission and the period of effective dates therefor ’ ’, the tenants waived their right to require the landlord to put his case to the preliminary proof. Upon the law, the stipulated issue is answered in the affirmative.
Final order is reversed, with $30 costs as of one appeal, and final order and judgment directed in favor of the landlord as to the prime appealing tenant in the sum of $216.16, which amount, pursuant to the order of the State Rent Commission, the tenant at his option might pay in 32 installments beginning July, 1961, with costs.
On the consolidated appeal, final orders should be reversed and final orders and judgments directed in favor of the landlord against each tenant in the amount stated in the respective *440petitions, which amount, pursuant to the order of the State Rent Commission, the tenants at their option might pay in 32 installments beginning July, 1961, with costs.
Warrant and execution are stayed for 10 days after entry of final orders.
Concur — IIofstadter, J. P., Heoht and Tilzee, JJ.
Final orders reversed, etc.